Title: From Benjamin Franklin to David Hall, 9 August 1765
From: Franklin, Benjamin
To: Hall, David


Dear Mr. Hall
London, Augt. 9. 1765
I receiv’d yours of June 20. and 22. I have wrote my Mind fully to you in former Letters relating to the Stamp Act, so that I have but little to add, except what you desire to know about the 2s. on Advertisements. It is undoubtedly to be paid every Time the Advertisement is inserted. As to the Paper sent over, I did it for the best, having at that time Expectations given me that we might have had it stampt there, in which case you would have had great Advantage of the other Printers, since if they were not provided with such Paper, they must have either printed but a half sheet common Demi, or paid for two Stamps on each Sheet. The Plan was afterwards alter’d notwithstanding all I could do, it being alledged that Scotland and every Colony would expect the same Indulgence if it was granted to us. The Paper must now be sent back again: But I hope you will excuse what I did in Good Will, tho’ it happen’d wrong. The Molds I still think you should have, as you see that Paper from hence is much dearer than we can make it, with all the Charge of Carriage, but that I hope to get off.
I would not have you by any means drop the Newspaper, as I am sure it will soon recover any present Loss, and may be carried on to advantage if you steadily proceed as I propos’d in former Letters. I am, Yours affectionately
B Franklin
 
Addressed: To / Mr David Hall / Printer / Philadelphia / via N York / per Packet / Free / B Franklin
Endorsed: Aug. 9. 1765
